UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.13) * Given Imaging Ltd. (Name of Issuer) Ordinary Shares (Title of Class of Securities) (CUSIP Number) Yaron Elad Elron Electronic Industries Ltd. The Triangular Tower, 42nd Floor 3 Azrieli Center, Tel Aviv 67023 Israel Tel:+ (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 25, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 249.13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934(“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) RDC Rafael Development Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 8.5% Type of Reporting Person (See Instructions) CO Page 2 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) DEP Technology Holdings Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 8.5% Type of Reporting Person (See Instructions) CO Page 3 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Elron Electronic Industries Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 (1) 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 (1) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 45.2% (1) Type of Reporting Person (See Instructions) CO (1) Includes 4,719,528 Ordinary Shares that are owned by Discount Investment Corporation Ltd. ("DIC"), which Elron Electronic Industries Ltd.("Elron") may be deemed to share voting power of, and to beneficially own, as a result of a voting agreement between Elron and DIC described in Item 6 of Amendment No. 1 on Schedule 13D/A previously filed with the Securities and Exchange Commission by the Reporting Persons with respect to Given Imaging Ltd. Page 4 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Discount Investment Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) x 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) CO * Does not include 2,827 Ordinary Shares which are held for members of the public through mutual funds which are managed by a subsidiary of Epsilon Investment House Ltd. ("Epsilon"), an indirect subsidiary of DIC (the "Epsilon Shareholding"). The Reporting Person disclaims beneficial ownership of the Epsilon Shareholding. ** Excludes the Epsilon Shareholding. Page 5 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) IDB Development Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) CO * Does not include (i) 450,979 Ordinary Shares held for members of the public through, among others, provident funds, mutual funds, pension funds, and insurance policies, which are managed by subsidiaries of Clal Insurance Enterprises Holdings Ltd. ("CIEH"), a subsidiary of IDB Development Corporation Ltd. ("IDB Development") and (ii) the Epsilon Shareholding (collectively, the "CIEH and Epsilon Shareholdings"). The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 6 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) IDB Holding Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) CO * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 7 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Nochi Dankner 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 8 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Shelly Bergman 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 9 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Ruth Manor 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 10 of 24 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Avraham Livnat 2. Check the Appropriate Box if a Member of a Group (See Instructions) x o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 45.2% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 11 of 24 pages This Amendment No. 13 on Schedule 13D/A (the “Amendment”) amends to the extent specified herein the Statement on Schedule 13D, as amended, with respect to the ordinary shares, par value New Israeli Shekel 0.05 per share (the “Ordinary Shares”), of Given Imaging Ltd. (the “Issuer”), previously filed by RDC Rafael Development Corporation Ltd. (“RDC”), DEP Technology Holdings Ltd. (“DEP”), Elron, DIC, IDB Development, IDB Holding Corporation Ltd. (“IDB Holding”), Nochi Dankner, Shelly Bergman, Ruth Manor and Avraham Livnat (“the Reporting Persons”) with the Securities and Exchange Commission (the “Statement”) . Capitalized terms used in this Amendment without being defined herein have the meanings given to them in the Statement. The Amendment is filed by the Reporting Persons in connection with an increase of the outstanding Ordinary Shares which caused the percent of the Ordinary Shares held by the Reporting Persons to decrease by more than 1% . The following amends and supplements Items 2, 5 and 7 of the Statement Item 2.Identity and Background (a), (b) and (c): The Reporting Persons. The following information in this Item 2 amends the information previously provided in Item 2 of the Statement. See the Statement for additional information provided in Item 2 of the Statement that is not being amended. As of March 25, 2013: DIC owned approximately 50.3% of the outstanding shares of Elron. IDB Development owned approximately 73.9% of the outstanding shares of DIC. IDB Holding owned 100% of the outstanding shares of IDB Development. Nochi Dankner (together with a private company controlled by him) and Shelly Bergman owned approximately 50.7% and 11.2% respectively of the outstanding shares of, and control, Ganden Holdings. Ganden Holdings owned (directly and through Ganden, a wholly-owned subsidiary of Ganden Holdings), approximately 47.2% of the outstanding shares of IDB Holding. Nochi Dankner owned directly and through a private Israeli corporation controlled by him approximately 7.7% of the outstanding shares of IDB Holding. Shelly Bergman owned (through a wholly-owned company) approximately 3.8% of the outstanding shares of IDB Holding. Ruth Manor owned (through Manor and another private Israeli corporation, both of which are controlled by her) approximately 9.9% of the outstanding shares of IDB Holding. Avraham Livnat owned (through Livnat and another private Israeli corporation, both of which are controlled by him) approximately 11.8 % of the outstanding shares of IDB Holding. Ganden, Manor and Livnat are parties to the Shareholders Agreement for the term ending in May 2023, with respect to a majority of their and their respective parent companies' shareholdings in IDB Holding for the purpose of maintaining and exercising control of IDB as a group. Their additional shareholdings in IDB Holding are not subject to the Shareholders Agreement. Nochi Dankner and Shelly Bergman have undertaken to vote the shares of IDB Holding held by them other than through Ganden Holdings in the same manner as Ganden Holdings shall vote its shareholding in IDB Holding. The agreement entered into by Ganden, Manor, Livnat and an affiliate of Livnat in February 2012, referred to in Item 2 of Amendment No. 12 to the Statement, expired. According to an investment agreement entered into in September 2012 between Ganden Holdings and an entity controlled by Mr. Eduardo Elzstain (which, as of March 25, 2013, held approximately 10% of Ganden Holdings' outstanding share capital), such entity received an option to increase its shareholding in Ganden Holdings to up to approximately 30.8% of Ganden Holdings' outstanding share capital. This option is exercisable until April 10, 2013 subject to certain conditions. In case of full exercise of this option, and subject to obtaining of regulatory approvals and other conditions, certain shareholders arrangements shall become effective, including that material decisions in Ganden Holdings would require the consent of both Nochi Dankner and Eduardo Elzstain. With entry into force of these shareholders arrangements, Mr. Elzstain may be considered as one of Ganden Holdings' and IDB Holding's controlling shareholders. According to the agreement between Nochi Dankner and Eduardo Elzstain, Nochi Dankner consults with Eduardo Elzstain regarding material activities of Ganden Holdings. Page 12 of 24 pages Part of the foregoing holdings in IDB Holding have been pledged to financial institutions as collateral for loans taken to finance the purchase of shares of IDB Holding. Upon certain events of default, these financial institutions may foreclose on the loans and assume ownership of or sell such holdings. The name, citizenship, residence or business address and present principal occupation of the directors and executive officers of (i) RDC, (ii) DEP, (iii) Elron, (iv) DIC, (v) IDB Development and (vi) IDB Holding are set forth in Schedules A, B, C, D, E and F attached hereto, respectively, and incorporated herein by reference. These Schedules replace Schedules A, B, C, D, E and F previously attached to the Statement. (d)None of the Reporting Persons or, to the knowledge of the Reporting Persons, any director or executive officer named in Schedules A, B, C, D, E and F to this Amendment, has, during the last five years, been convicted in any criminal proceeding, excluding traffic violations and similar misdemeanors, except as follows: In February 2010, the Supreme Court of Israel reversed, in appeal proceedings initiated by the prosecution in December 2004, the acquittal of DIC, several past executive officers of DIC and one of its other officers by the Tel Aviv District Court in November 2004 in appeal proceedings initiated by them in June 2002, and reinstated their conviction by the Tel Aviv Magistrate’s Court back in February 2002, of criminal offenses under the Israeli Securities Act, 1968, regarding the inclusion of a misleading detail in DIC’s annual and quarterly financial statements in order to mislead a reasonable investor by not attaching the financial statements of certain companies to DIC’s financial statements in respect of the financial reporting periods from 1990 through the first quarter of 1995 filed with the Tel Aviv Stock Exchange and the Israeli Registrar of Companies. In April 2010, the Supreme Court imposed on DIC a fine penalty of NIS 800,000 (then approximately $215,900). None of the activities underlying the legal proceedings described above, which activities ended in May 1995, relate to or involve the Issuer or its business in any way. (e)None of the Reporting Persons or, to the knowledge of the Reporting Persons, any director or executive officer named in Schedules A, B, C, D, E and F to this Amendment, has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction which as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. Item 5.Interest in Securities of the Issuer As of March 25, 2013: RDC owned directly 2,662,110 Ordinary Shares, or approximately 8.5% of the outstanding Ordinary Shares. RDC shares the power to vote and dispose of these Ordinary Shares. DEP may be deemed beneficial owner of, and to share the power to vote and dispose of, these 2,662,110 Ordinary Shares. Elron owned directly 6,802,710 Ordinary Shares, or approximately 21.7% of the outstanding Ordinary Shares. Elron shares the power to vote and dispose of these Ordinary Shares, and may also be deemed to share the power to vote and dispose of the 2,662,110 Ordinary Shares owned by RDC.Also, by reason of a voting agreement between Elronand DICdated September29, 2003, as described in Item 6 of Amendment No. 1 to the Statement, Elron shares the power to vote 4,719,528 Ordinary Shares owned by DIC. As a result of the foregoing, Elron may be deemed beneficial owner of a total of 14,184,348Ordinary Shares, constituting approximately 45.2% of the outstanding Ordinary Shares. DIC owned directly 4,719,528 Ordinary Shares, or approximately 15.0 % of the outstanding Ordinary Shares. DIC shares the power to vote and dispose of these Ordinary Shares, and may also be deemed to share the power to vote and dispose of the 9,464,820 Ordinary Shares owned by RDC and Elron, or a total of 14,184,348Ordinary Shares, constituting approximately 45.2% of the outstanding Ordinary Shares. DIC disclaims beneficial ownership of all the Ordinary Shares held by RDC and Elron. IDB Development, IDB Holding and the Reporting Persons who are natural persons may each be deemed beneficial owner, and to share the power to vote and dispose, of an aggregate of 14,184,348 Ordinary Shares held by RDC, Elron and DIC, or approximately 45.2% of the outstanding Ordinary Shares. Each of IDB Development, IDB Holding and the Reporting Persons who are natural persons disclaims beneficial ownership of all the Ordinary Shares held by RDC, Elron and DIC. Page 13 of 24 pages The Issuer advised the Reporting Persons that on March 25, 2013, there were 31,369,611 outstanding Ordinary Shares. The percentages of the outstanding Ordinary Shares set forth above are based on this number. Information provided to the Reporting Persons indicates that as of March 25, 2013, none of the executive officers and directors of IDB Holding, IDB Development, DIC, Elron, DEP and RDC owned Ordinary Shares, except as follows: Mr. Arie Mientkavich, Chairman of the boards of directors of RDC and Elron and vice Chairman of the board of directors of IDB Holding, owned (i) 9,090 Ordinary Shares, and (ii) options to purchase from the Issuer 35,000 Ordinary Shares at a price of $29.42 per share, 10,000 Ordinary Shares at a price of $16.00 per share and 10,000 Ordinary Shares at a price of $11.55 per share, all of which are exercisable immediately. These securities were granted to Mr. Mientkavich in respect of his service as director of the Issuer. None of the Reporting Persons purchased or sold any Ordinary Shares during the 60 days ending on March 25, 2013. Information provided to the Reporting Persons indicates that none of the executive officers and directors of IDB Holding, IDB Development, DIC, Elron, DEP or RDC purchased or sold any Ordinary Shares during the 60 days ending on March 25, 2013. Item 7Material to be filed as Exhibits Schedules A, B, C, D, E and F - Name, citizenship, residence or business address and present principal occupation of the directors and executive officers of (i) RDC, (ii) DEP, (iii) Elron, (iv) DIC, (v) IDB Development and (vi) IDB Holding. SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this Amendment is true, complete and correct. Date: April 8, 2013 RDC RAFAEL DEVELOPMENT CORPORATION LTD. DEP TECHNOLOGY HOLDINGS LTD. ELRON ELECTRONIC INDUSTRIES LTD. DISCOUNT INVESTMENT CORPORATION LTD. IDB DEVELOPMENT CORPORATION LTD. IDB HOLDING CORPORATION LTD. NOCHI DANKNER SHELLY BERGMAN RUTH MANOR AVRAHAM LIVNAT BY:DISCOUNT INVESTMENT CORPORATION LTD. (signed) BY: Michel Dahan and Kurt Keren, authorized signatories of Discount Investment Corporation Ltd., for itself and on behalf of RDC Rafael Development Corporation Ltd., DEP Technology Holdings Ltd., Elron Electronic Industries Ltd., IDB Development Corporation Ltd., IDB Holding Corporation Ltd., Nochi Dankner, Shelly Bergman, Ruth Manor and Avraham Livnat, pursuant to agreements annexed as Exhibits 2 through 10 to Amendment No. 5 to the Statement. Page 14 of 24 pages Schedule A Directors and Executive Officers of RDC Rafael Development Corporation Ltd. (as of March 25, 2013) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Arie Mientkavich (1) 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Chairman of the Board of Directors Chairman of the Board of Directors of Elron; Deputy Chairman of the Board of Directors of Gazit Globe Ltd and Chairman of the Board of Directors of Gazit Globe Israel (Development) Ltd. Ari Bronshtein 3 Azrieli Center, The Triangular Tower 44th floor, Tel-Aviv 6702301, Israel Director Vice President of DIC; Chief Executive Officer of Elron. David Vaish Rafael Advanced Defense Systems Ltd., Haifa, Israel Director Vice President for Finance & Chief Financial Officer of Rafael Advanced Defense Systems Ltd. Roni Potesman Rafael Advanced Defense Systems Ltd., Haifa, Israel Director Corporate Vice President R&D of Rafael Advanced Defense Systems Ltd. Yaron Elad 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Director Vice President and Chief Financial Officer of Elron. Ilan Biran Rafael Advanced Defense Systems Ltd., Haifa, Israel Director Chairman of the Board of Directors of Rafael Advanced Defense Systems Ltd. Dr. Zvi Slovin 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Director Business advisor of Elron. Moshe Maor Rafael Advanced Defense Systems Ltd., Haifa, Israel Director Chief Subsidiary Officer of Rafael Advanced Defense Systems Ltd. Giora Shaked 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Chief Executive Officer Chief Executive Officer of RDC Rafael Development Corporation Ltd. Lior Levinsky 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Chief Financial Officer Chief Financial Officer of RDC Rafael Development Corporation Ltd. Daniel Reisfeld 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Chief Technological Officer Chief Technological Officer of RDC Rafael Development Corporation Ltd. Amir Zaidman 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Vice- President Business Development Vice President for Business Development of RDC Rafael Development Corporation Ltd. Yoram Wollfish 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Vice President Vice President of RDC Rafael Development Corporation Ltd. (1) As of March 25, 2013 Mr. Mientkavich owned (i) 9,090 Ordinary Shares, and (ii) options to purchase from the Issuer 35,000 Ordinary Shares at a price of $29.42 per share, 10,000 Ordinary Shares at a price of $16.00 per share and 10,000 Ordinary Shares at a price of $11.55 per share, all of which are exercisable immediately. Page 15 of 24 pages Schedule B Directors and Executive Officers o f DEP Technology Holdings Ltd. (as of March 25, 2013) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Ari Bronshtein 3 Azrieli Center, The Triangular Tower 44th floor, Tel-Aviv 6702301, Israel Director Vice President of DIC; Chief Executive Officer of Elron. Yaron Elad 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Director Vice President and Chief Financial Officer of Elron. Dr. Zvi Slovin 3 Azrieli Center, The Triangular Tower 42nd floor, Tel-Aviv 6702301, Israel Director Business advisor of Elron. Page 16 of 24 pages Schedule C Directors and Executive Officers o f Elron Electronic Industries Ltd. (as of March 25, 2013) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Arie Mientkavich (1) 3 Azrieli Center, The Triangular Tower, 42nd floor, Tel-Aviv 6702301, Israel Chairman of the Board of Directors Chairman of the Board of Directors of Elron; Deputy Chairman of the Board of Directors of Gazit Globe Ltd and Chairman of the Board of Directors of Gazit Globe Israel (Development) Ltd. Ami Erel 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Chairman of the Board of Directors of Cellcom Israel Ltd.; Deputy Chairman of the Board of Directors of Makhteshim Agan Industries Ltd. Avraham Asheri 12 Yoshpe Street, Apt. 7, Mevasseret Zion 9076263, Israel Director Director of companies. Ehud Rassabi 5 Gundar Avraham Street, Ramat Hasharon 4722360, Israel External Director Certified Public Accountant; Director of companies. Gad Arbel 96 Hashalom Street, Mevasseret Zion, 9071446, Israel External Director Director of Companies. Prof. Gabriel Barbash 14 Zisman Street, Ramat Gan 5222155, Israel Director Director Generalof the Tel Aviv Sourasky Medical Center. Rona Dankner 3 Azrieli Center, The Triangular Tower, Tel-Aviv 6702301, Israel Director Director of Companies Dori Manor (*) 103 Kahanman Street, Bnei Brak 5155353, Israel Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. Arie Ovadia 23 Menachem Begin Street, Tel Aviv, 661821, Israel Director Director of companies. Hadar Udler 3 Azrieli Center, The Triangular Tower 44th floor, Tel-Aviv 6702301, Israel Director Corporate Secretary of IDB Holding and IDB Development. Ari Bronshtein 3 Azrieli Center, The Triangular Tower 44th floor, Tel-Aviv 6702301, Israel Chief Executive Officer Vice President of DIC; Chief Executive Officer of Elron. Yaron Elad 3 Azrieli Center, The Triangular Tower, 42nd floor, Tel-Aviv 6702301, Israel Vice President and Chief Financial Officer Vice President and Chief Financial Officer of Elron. Page 17 of 24 pages Gadi Veinrib 3 Azrieli Center, The Triangular Tower, 42nd floor, Tel-Aviv 6702301, Israel Vice President Vice President of Elron. Niv Levy 3 Azrieli Center, The Triangular Tower, 42nd floor, Tel-Aviv 6702301, Israel Comptroller Comptroller of Elron. (*) Dual citizen of Israel and France. (1) See note (1) in Schedule A Page 18 of 24 pages Schedule D Directors and Executive Officers of Discount Investment Corporation Ltd. (as of March 25, 2013) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Nochi Dankner 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Chairman of the Board of Directors Chairman of the Boards of Directors of IDB Holding, IDB Development and DIC; Businessman and director of companies. Refael Bisker 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Chairman of the Board of Directors of Property and Building Corporation Ltd.; Co-Chairman of the Board of Directors of Shufersal Ltd. Mark Schimmel (*) 24 Hashahaf Street, Chofit 4029500, Israel Director Co-Managing Director of UKI Investments. Eliahu Cohen 23 King Joshafat Street, Herzelia Pituach 4670165, Israel Director Director of companies. Gideon Lahav 124 Ehad Ha-Am Street, Tel-Aviv 6520824, Israel Director Director of companies. Prof. Niv Ahituv 33 Drezner Street, Tel Aviv 6949776, Israel. External Director President of Dan Academic Center. Isaac Manor (**) 103 Kahanman Street, Bnei Brak 5155353, Israel Director Chairman of companies in the motor vehicle sector of the David Lubinski Ltd. group. Dori Manor (**) 103 Kahanman Street, Bnei Brak 5155353, Israel Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. Haim Gavrieli 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Chief Executive Officer of IDB Holding and IDB Development. Dani Naveh 37 Begin Road, Tel Aviv 6522042, Israel Director Founding Partner and Manager of Agate Medical Investments, an investment fund. Avital Bar-Dayan 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Manager of Financing and Investors Relations of IDB Holding and IDB Development. Efraim Efi Hermony 55 Hagilad Street, Kfar Yona 4033406, Israel Director Tax advisor Lior Hannes (*) 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Temporary President and Chief Executive Officer Chairman of the Board of Directors of Koor Industries Ltd.; Temporary President and Chief Executive Officer of DIC. Page 19 of 24 pages Raanan Cohen 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Vice President Vice President of DIC; Chief Executive Officer of Koor Industries Ltd. Ari Bronshtein 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Vice President Vice President of DIC; Chief Executive Officer of Elron. Michel Dahan 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Vice President and Chief Financial Officer Vice President and Chief Financial Officer of DIC. Shlomi Fruhling 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Vice President Vice President of DIC. Motti Berenstain 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Comptroller Comptroller of DIC (*)Dual citizen of Israel and the United Kingdom (**) Dual citizen of Israel and France Page 20 of 24 pages Schedule E Directors and Executive Officers of IDB Development Corporation Ltd. (as of March 25, 2013) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Nochi Dankner 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Chairman of the Board of Directors Chairman of the Boards of Directors of IDB Holding, IDB Development and DIC; Businessman and director of companies. Refael Bisker 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Chairman of the Board of Directors of Property and Building Corporation Ltd.; Co-Chairman of the Board of Directors of Shufersal Ltd. Jacob Schimmel 6 Oakfields Road, London NW11 0HY, United Kingdom Director Co-Managing Director of UKI Investments. Ronit Blum 6 Nissim Aloni Street, Tel Aviv 6291920, Israel Director General Manager of the Association of Friends ofthe Sourasky Medical Center in Tel Aviv. Henry Ben Chimol 17 Shaar Hagai, Haifa 34555428, Israel External Director Head of the Unit for External Studies of the Haifa University Giora Inbar 16 Haela Street, Timrat 3657600, Israel External Director General Manager of Ofakei Danish Ltd. Eliahu Cohen 23 King Joshafat Street, Herzelia Pituach 4670165, Israel Director Director of companies. Isaac Manor (*) 103 Kahanman Street, Bnei Brak 5155353, Israel Director Chairman of companies in the motor vehicle sector of the David Lubinski Ltd. group. Dori Manor (*) 103 Kahanman Street, Bnei Brak 5155353, Israel Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. Abraham Ben Joseph 87 Haim Levanon Street, Tel-Aviv 6934522, Israel Director Director of companies. Prof. Yoram Margalioth 16 Ha'efroni Street, Raanana 4372473, Israel External Director (1) Senior lecturer (expert on tax laws) at the Faculty of Law in the Tel Aviv University. Dani Naveh 37 Begin Road, Tel Aviv 6522042, Israel Director Founding Partner and Manager of Agate Medical Investments, an investment fund. Haim Gavrieli 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Chief Executive Officer Chief Executive Officer of IDB Holding and IDB Development. Page 21 of 24 pages Dr. Eyal Solganik 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Executive Vice President and Chief Financial Officer Executive Vice President and Chief Financial Officer of IDB Development; Chief Financial Officer of IDB Holding. Samson (Shoni) Albeck 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Executive Vice President Executive Vice President of IDB Development. Ari Raved 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Vice President Vice President of IDB Development. Gonen Bieber (**) 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 6702301, Israel Vice President and finance manager Vice President and finance manager of IDB Development; Finance manager of IDB Holding; Vice President Finance of Clal Industries Ltd Shmuel Roy Meltzer 3 Azrieli Center, The Triangular Tower, 45th floor, Tel-Aviv 6702301, Israel Vice President Vice President of IDB Development. Haim Tabouch 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Vice President Comptrolling Vice President Comptrolling of IDB Development; Comptroller of IDB Holding. Amir Harosh 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Comptroller Comptroller of IDB Development. (*)Dual citizen of Israel and France. (**)Dual citizen of Israel and Germany. (1)Prof. Margalioth resigned from this position effective on March 31, 2013. Page 22 of 24 pages Schedule F Directors and Executive Officers of IDB Holding Corporation Ltd. (as of March 25, 2013) Citizenship is the same as country of address, unless otherwise noted. Name & Address Position Current Principal Occupation Nochi Dankner 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Chairman of the Board of Directors Chairman of the Boards of Directors of IDB Holding, IDB Development and DIC; Businessman and director of companies. Isaac Manor (*) 103 Kahanman Street, Bnei Brak 5155353, Israel Deputy Chairman of the Board of Directors Chairman of companies in the motor vehicle sector of the David Lubinski Ltd. group. Arie Mientkavich (1) 3 Azrieli Center, The Triangular Tower, 42nd floor, Tel-Aviv 6702301, Israel Vice Chairman of the Board of Directors Chairman of Elron; Deputy Chairman of Gazit-Globe Ltd. and Chairman of Gazit-Globe Israel (Development) Ltd. Lior Hannes (**) 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Chairman of the Board of Directors of Koor Industries Ltd.; Temporary President and Chief Executive Officer of DIC; Refael Bisker 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Director Chairman of the Board of Directors of Property and Building Corporation Ltd.; Co-Chairman of the Board of Directors of Shufersal Ltd. Ronit Blum 6 Nissim Aloni Street, Tel Aviv 6291920, Israel Director General Manager of the Association of Friends ofthe Sourasky Medical Center in Tel Aviv. Jacob Schimmel 6 Oakfields Road, London NW11 0HY, United Kingdom Director Co-Managing Director of UKI Investments. Eliahu Cohen 23 King Joshafat Street, Herzelia Pituach 4670165, Israel Director Director of companies. Dori Manor (*) 103 Kahanman Street, Bnei Brak 5155353, Israel Director Chief Executive Officer of companies in the motor vehicle sector of the David Lubinski Ltd. group. Meir Rosenne 8 Oppenheimer Street, Ramat Aviv, Tel Aviv 6939508, Israel Director Attorney. Shmuel Dor 7 Tarad Street, Ramat Gan 5250346, Israel External Director Chairman of the management of the Beit Zvi Performing Arts High School; Chairman of the executive committee of the Negev Institute for Peace Strategies and Economic Development. Zvi Dvoresky 3 Biram Street, Haifa 3498602, Israel External Director Chief Executive Officer of Beit Kranot Trust Ltd. Haim Gavrieli 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Chief Executive Officer Chief Executive Officer of IDB Holding and IDB Development. Page 23 of 24 pages Dr. Eyal Solganik 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Chief Financial Officer Chief Financial Officer of IDB Holding; Executive Vice President and Chief Financial Officer of IDB Development. Haim Tabouch 3 Azrieli Center, The Triangular Tower, 44th floor, Tel-Aviv 6702301, Israel Comptroller Comptroller of IDB Holding; Vice President Comptrolling of IDB Development. (*)Dual citizen of Israel and France. (**) Dual citizen of Israel and the United Kingdom. (1) See note (1) in Schedule A Page 24 of 24 pages
